DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The amendment filed on January 12, 2021, has been entered and acknowledged by the Examiner.
Claims 8, 14-17, and 19-29 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of the restriction of claim 28 in the reply filed on January 12, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided a reason as to why examination of the claim would result in a serious burden.  This is not found persuasive because, as noted in the office action of August 12, 2020, claim 28 is a separate statutory class of invention from those originally presented which results in both a serious search and examination burden to the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 25-26, 29 is/are rejected under pre-AIA 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lerch (US 2671847).

Regarding claim 25, Lerch discloses a kit comprising a golfer wearable apparatus having a light source bank, wherein the golfer wearable apparatus is adapted to be wearable on a foot area of the golfer (Figs 1-5; Column 1, Line 35 to Column 3, Line 25). Note that the shoe wearable device designed for use during exercise (Column 1, Lines 15-19) disclosed by Lerch is considered characteristically capable of being used by a golfer since golf is a form of exercise. Further, the requirement that "an instruction manual including at least one instruction relating to use of the golfer wearable apparatus having a light source bank" the Examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art' and that 'where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability' (see MPEP 2112.01 III); therefore, since the printed matter of claim 25 requires no functional relationship with the structure of the wearable apparatus of claim 25 it is considered that the printed matter limitation of claim 25 should be given no patentable weight (see MPEP 2111.05).



Regarding claim 29, Lerch discloses the invention of claim 25; including wherein the light source of Lerch would be capable of being pointed toward a golf ball when a golfer is in a golf stance. The Examiner notes that 'where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art' and that 'where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability' (see M PEP 2112.01 III); therefore, since the printed matter of claim 25 requires no functional relationship with the structure of the wearable apparatus of claim 25 it is considered that the printed matter limitation of claim 25 should be given no patentable weight (see MPEP 2111.05).

Allowable Subject Matter
Claims 8, 14-17, and 19-24 are allowed.
The following is an examiner's statement of reasons for allowance: The reasons for allowance are the same as those of the office action of April 2, 2020, and will not be reiterated here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
With regard to the Lerch reference and the rejection of claim 25, Applicant argues that the claim 25 limitation of ‘an instruction manual including at least one instruction’ is not met by the Lerch reference and that the Examiner’s citation of MPEP 2111.05, the printed matter doctrine is not correct.
The Examiner respectfully disagrees. The Examiner notes that the claim 25 limitation with regard to an instruction and an instruction manual only requires ‘an instruction manual including at least one instruction’; it is unclear to the Examiner how this a requirement for anything other than printed matter as part of the kit of claim 25 since no specific instruction is required by the claim; therefore, the Examiner maintains the previous rejection of claim 25 and maintains that since the printed matter of claim 25 requires no functional relationship with the structure of the wearable apparatus of claim 25 it is considered that the printed matter limitation of claim 25 should be given no patentable weight (see MPEP 2111.05). Finally, the Examiner notes that Applicant has made many statements and arguments in their response that relate to 35 USC 103(a); the Examiner finds these arguments to be spurious since no rejection under 35 USC 103(a) in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879